PER CURIAM.
Of appellant’s arguments, the only one with merit is that the contempt order may not stand since the September 17, 1996 temporary injunction fails to identify the clinical study and its supporting documentation with adequate specificity to support a contempt order. See Lawrence v. Lawrence, 384 So.2d 279 (Fla. 4th DCA 1980); Hettinger v. McMahon, 164 So.2d 553, 555 (Fla. 2d DCA 1964). The trial court was authorized to require production of the documents by November 5, 1996. We strike only that portion of the October 23, 1996 order finding appellants in contempt.
REVERSED IN PART AND REMANDED.
POLEN, FARMER and GROSS, JJ., concur.